Case 2:20-cv-00602-SVW-AS Document 12 Filed 07/08/20 Page 1 of 2 Page ID #:136


 1
 2
 3
 4                                                                                JS-6
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11 ROBERTA SPIELMAN, an individual,                    Case No. 2:20-CV-00602-SVW-ASx
12                                      Plaintiff,     ORDER RE STIPULATION AND
                                                       ORDER FOR DISMISSAL WITH
13            vs.                                      PREJUDICE
14 LOWE’S COMPANIES, INC dba                           Assigned to the Hon. thStephen V. Wilson
   LOWE’S, and DOES 1 through 50,                      Courtroom: 10A – 10 Floor
15 Inclusive,
16                                      Defendant.     Action Filed: December 17, 2019
17                                                     Action Removed: January 21, 2020

18
19
20
21
22
23
24
25
26
27
28


     4832-9091-0658v.1 0086846-000081
Case 2:20-cv-00602-SVW-AS Document 12 Filed 07/08/20 Page 2 of 2 Page ID #:137


 1 TO THE COURT, CLERK OF THE COURT, ALL PARTIES, AND THEIR
 2 COUNSEL OF RECORD:
 3            Finding good cause, the Court grants Plaintiff Roberta Spielman and
 4 Defendant Lower’s companies, Inc. dba Lowe’s “Stipulation for Dismissal With
 5 Prejudice.”
 6            Accordingly, IT IS HEREBY ORDERED that:
 7            1.        The above-captioned action is dismissed with prejudice; and
 8            2.        All pending motions filed by any party are deemed withdrawn.
 9 IT IS SO ORDERED.
10
11 DATED:             July 8, 2020

12
13
14                                                     The Honorable Stephen V. Wilson
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
     4832-9091-0658v.1 0086846-000081
